 



EXHIBIT 10.1

AMENDMENT NO. 1
TO THE
UNITED DEFENSE STOCK OPTION PLAN

     WHEREAS, the Corporation sponsors the United Defense Stock Option Plan (the
“Plan”);

     WHEREAS, in order to strengthen the Corporation’s ability to attract and
retain appropriately skilled personnel, it would be in the Company’s best
interest to amend the Plan to increase the number of authorized shares which may
be issued pursuant to awards granted under the Plan, and to provide for issuance
of restricted stock to certain eligible individuals;

     WHEREAS, pursuant to Section 7.3 of the Plan, the Corporation, by action of
its Board of Directors, is authorized to amend the Plan;

     NOW, THEREFORE, BE IT RESOLVED, that effective April 1, 2002, the following
amendment to the Plan be and hereby is adopted to (i) increase the number of
authorized shares which may be issued pursuant to awards granted under the Plan
and (ii) provide for the issuance of restricted stock under the Plan:

1.     Each reference to the term Option that is intended to refer to a grant of
an Option or to an award of Restricted Stock shall be replaced with the term
“Award.”

2.     Each reference to the term Optionee that is intended to refer to an
individual in receipt of a grant of Option or to an individual in receipt of an
award of Restricted Stock shall be replaced with the term “Participant.”

3.     Each reference to the term “Stock Option Agreement” that is intended to
refer to a stock option agreement or to a restricted stock agreement shall be
replaced with the words “Stock Option Agreement or Restricted Stock Agreement,
as the case may be.”

4.     Article I shall be amended to add the following definitions after Section
1.29:



       Section 1.30 Award



       “Award” shall mean an award of an option or of restricted stock made
under the Plan.



       Section 1.31 Participant



       “Participant” shall mean any Employee, Independent Director, or Advisor
eligible to participate in this Plan pursuant to Section 3.1.



       Section 1.32 Restricted Stock

1



--------------------------------------------------------------------------------



 





       “Restricted Stock” shall mean shares of Common Stock awarded to a
Participant subject to certain restrictions as set forth in this Plan and in the
Restricted Stock Agreement between the Participant and the Company.



       Section 1.33 Restricted Stock Agreement



       “Restricted Stock Agreement” shall mean an agreement by and between a
Participant and the Company setting forth the specific terms and conditions of
an award of Restricted Stock under this Plan. Such Restricted Stock Agreement
shall be subject to the provisions of this Plan (which shall be incorporated by
reference therein) and shall contain such provisions as the Board, in its sole
discretion, may authorize.

5.     Article II shall be replaced with the following:



       Section 2.1 Shares Subject to the Plan



       The shares of stock subject to an Award shall be shares of Common Stock.
Subject to Section 8.1, the aggregate number of such shares which may be issued
upon exercise of Options or upon an award of Restricted Stock shall not exceed
7,375,000.



       Section 2.2 Unexercised or Unvested Awards



       If any Award (or portion thereof) expires or is cancelled without having
been fully exercised or vested, the number of shares subject to such Award (or
portion thereof) that have not exercised or vested prior to the Award’s
expiration or cancellation may again be awarded hereunder, subject to the
limitations of Section 2.1.

6.     Article III shall be renamed “Eligibility for Awards”

7.     The following shall be added after 3.3(a)(iii), 3.4(a)(iii), and
3.5(a)(iii):



       (iv) Determine the terms and conditions of the Restricted Stock Agreement
to evidence an award of Restricted Stock, including the restrictions applicable
to such Restricted Stock.

8.     Section 4.3(a) shall be deleted and replaced with the following:



       (a) The price of the shares subject to each Option shall be set by the
Committee (or the Board, in the case of Options granted to Independent
Directors) provided, however, that the price per share shall not be less than
100% of the fair market value of such shares on the date such Option is granted;
and that in the case of an individual then owning (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company, the price per share of an Incentive Stock
Option shall not be less than 110% of the fair market value of such shares on
the date such Incentive Stock Option is granted.

9.     The following Article shall be added after Article V and all subsequent
section numbers shall be renumbered accordingly:

2



--------------------------------------------------------------------------------



 



ARTICLE VI

RESTRICTED STOCK



       Section 6.1 Restricted Stock Agreement



       Each award of Restricted Stock shall be evidenced by a written Restricted
Stock Agreement, which shall be executed by the Participant and an authorized
Officer of the Company and which shall contain such terms and conditions as the
Committee (or the Board, if applicable) shall determine, consistent with the
Plan.



       Section 6.2 Stockholder Rights and Restrictions



       (a) Subject to paragraphs 6.2(b) and 6.2(d) below, upon delivery of the
shares of Restricted Stock to the escrow holder pursuant to paragraph 6.2(d),
the Participant shall have, unless otherwise provided by the Board, all the
rights of a stockholder with respect to said shares, subject to the restrictions
in his Restricted Stock Agreement, including the right to receive all dividends
and other distributions paid or made with respect to the shares; provided,
however, that in the discretion of the Board, any extraordinary distributions
with respect to the Restricted Stock shall be subject to the restrictions set
forth in paragraph (b).



       (b) All shares of Restricted Stock issued under the Plan (including any
shares received by Participants thereof with respect to shares of Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall, in the terms of each individual Restricted Stock
Agreement, be subject to such restrictions as the Board shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that, unless the Board otherwise provides in the terms of the Restricted Stock
Agreement or otherwise, no share of Restricted Stock granted to a person subject
to Section 16 of the Exchange Act shall be sold, assigned or otherwise
transferred until at least six months and one day have elapsed from the date on
which such person last acquired shares of the Company’s stock in an acquisition
required to be reported pursuant to Section 16, and provided, further, that,
except with respect to shares of Restricted Stock granted to “covered employees”
within the meaning of Section 162(m) of the Code, by action taken after the
Restricted Stock is issued, the Board may, on such terms and conditions as it
may determine to be appropriate, remove any or all of the restrictions imposed
by the terms of the Restricted Stock Agreement. Restricted Stock shall not be
sold or encumbered until all restrictions are terminated or expire. If no
consideration was paid by the Participant upon issuance, a Participant’s rights
in unvested Restricted Stock shall lapse, and such Restricted Stock shall be
surrendered to the Company without consideration, upon Termination of Employment
with the Company; provided, however, that the Board in its sole and absolute
discretion may provide that such rights shall not lapse in the event of a
Termination of Employment following a “change of ownership or control” (within
the meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or any successor
regulation thereto) of the Company or because of the Participant’s death or

3



--------------------------------------------------------------------------------



 





  disability; provided, further, except with respect to shares of Restricted
Stock granted to “covered employees” within the meaning of Section 162(m) of the
Code, the Board in its sole and absolute discretion may provide that no such
lapse or surrender shall occur in the event of a Termination of Employment, a
Termination of Directorship, or a Termination of Consultancy, without cause or
following any “change of ownership or control” (within the meaning of Treasury
Regulation Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the
Company or because of the Participant’s retirement, or otherwise.



       (c) The Board shall provide in the terms of each individual Restricted
Stock Agreement that the Company shall have the right to repurchase from the
Participant the Restricted Stock then subject to restrictions under the
Restricted Stock Agreement immediately upon a Termination of Employment between
the Participant and the Company, at a cash price per share equal to the price
paid by the Participant for such Restricted Stock; provided, however, that the
Board in its sole and absolute discretion may provide that no such right of
repurchase shall exist in the event of a Termination of Employment following a
“change of ownership or control” (within the meaning of Treasury
Regulation Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the
Company or because of the Participant’s death or disability; provided, further,
that, except with respect to shares of Restricted Stock granted to “covered
employees” within the meaning of Section 162(m) of the Code, the Board in its
sole and absolute discretion may provide that no such right of repurchase shall
exist in the event of a Termination of Employment without cause or following any
“change of ownership or control” (within the meaning of Treasury
Regulation Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the
Company or because of the Participant’s retirement, or otherwise.



       (d) The Secretary of the Company or such other escrow holder as the Board
may appoint shall retain physical custody of each certificate representing
Restricted Stock until all of the restrictions imposed under the Restricted
Stock Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed.



       (e) In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Board shall cause a legend or legends to be
placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Restricted Stock Agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby.



       Section 6.3 Purchase Price



       (a) The Board may from time to time, in its absolute discretion,
determine the purchase price, if any, and other terms and conditions applicable
to any award of Restricted Stock, consistent with the Plan.



       (b) The Board shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by

4



--------------------------------------------------------------------------------



 





  applicable state law. In all cases, legal consideration shall be required for
each issuance of Restricted Stock.



       (c) If a Participant makes an election under Section 83 of the Code, or
any successor section thereto, to be taxed with respect to the Restricted Stock
as of the date of transfer of the Restricted Stock rather than as of the date or
dates upon which the Participant would otherwise be taxable under Section 83(a)
of the Code, the Participant shall deliver a copy of such election to the
Company immediately.

5